ASTON MU TLY BORUMERLS ENSE CHAS BegeEz Pa?
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any) ‘The. Un itecl ¢ Cases Attornoy JS ohice.

was received by me on (date) ‘| |

© I personally served the summons on the individual at (place)

 

on (date) 3 or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CI served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3 or

 

CO I returned the summons unexecuted because 3 or

of other (specify): or. SEL ved the United Swtes Attor S ony ce Ob
Ane aclclcess ches: ignateck above Vi Cariféed mail ,rewn
a ecuint .

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: S/) @/i Co
Lo Sfrer’s signature

Torte Faiow

Printed nameand title

 

22.2. Concocch Bel Bleoerfell {ills Mi +18307

Server’s address

Additional information regarding attempted service, etc:
SENMBER: COMPLETE THiS SECTION

  

= Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

 

1. Article Addressed to:

The United States Attorneys office
Atin: Civil Process ClerK
lool NW Loee 410, Suite Woo

San Prtonio, 7% 1321

VAAN

9590 9402 3581 7305 4445 45

COMPLETE This SECTION ON DELIVERY

     
   
 
 

54 Agent

Cl Address:

 

\

  
 

 

   
 

Date of Delive

 
 
 

address different from item 1? [ Yes
If YES, enter delivery address below: 1 No

 

 

 

2. Article Number (Transfer from service label)

 

3. Service Type

CO Adult Signature

O Adult Signature Restricted Delivery
fiCertified Mail®

C Certifled Mail Restricted Delivery
O Collect on Delivery

O Priority Mail Express®
(1. Registered Mail™
0 Registered Mail Restric

Delivery
0 Return Receipt for
Merchandise

C1 Collect on Delivery Restricted Delivery {1 Signature Confirmation

7 inenract Mail

7018 0040 OO00 2364 3440 pence Dayne

| PS Form 36171, July 2015 PSN 7530-02-000-9053

© Signature Confirmation
Restricted Delivery

Domestic Return Receiy
